Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's Response
In Applicant's Response dated 4/29/2022, Applicant amended the Claims and argued against all objections and rejections set forth in the previous Office Action.
All objections and rejections not reproduced below are withdrawn. 
The prior art rejection of the Claims under 35 U.S.C. 103 previously set forth are withdrawn. 
	The examiner appreciates the applicant noting where the support for the amendments are located in the specification. 
The Application filed on 6/25/2021, with a priority to provisional 63/043,906 filed 06/25/2020.
Claim(s) 1-25 are pending for examination. Claim(s) 1, 15, 17, 23 is/are independent claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 8, 9, 11, 13, 14, 17, 18, 19, 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox; Edward A. et al. US Pub. No. 2021/0174016 (Fox) in view of Fox; Edward A. et al. US Pub. No. 2021/0390127 (Fox ‘127).

Claim 1: 
	Fox teaches: 
A method comprising:
receiving a source document [¶ 0121] (receive document file or source file, input);
applying one or more pre-processes to the source … [¶ 0126] (other meta information may be included, header or footer could be included) [¶ 0105, 108, 197, 235, 266, 270] (perform pre-processing on the question-answer groups, this can remove, separate, or extract noise from the text) [¶ 0147] (question answer data structure) [¶ 0041, 75-81] (generating declarative segments from documents containing questions and answers); and
transforming the source document, combined with the document contextual information produced by the applied one or more pre-processors, to generate a question-and-answer searchable document [¶ 0052, 55, 111, 134, 186] (question-answering, summarization, indexing, and searching).
	
	Fox teaches all the elements claimed above, however these teachings may be in different embodiments of Fox.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the different embodiments in fox, with a reasonable expectation of success. 
	The motivation for this combination would have been improving tagging in documents groups [Fox: ¶ 0038].
	
Fox may teach, but Fox ‘127 teaches more clearly:
{applying one or more pre-processes to the source document} to produce document contextual information representative of a structure and content of the source document [¶ 0139-140] (annotate each sentence or QA pair in the input file with additional metadata; two Boolean metadata fields can be added for each summarization method) [¶ 0106-108] (segment metadata assigned an aspect label based on the majority aspect within the segment); 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of generating statements in Fox and Fox ‘127, with a reasonable expectation of success.
The motivation for this combination would have been improving tagging in documents groups [Fox: ¶ 0038].

Claim 2: 
	Fox teaches: 
The method of claim 1, wherein applying the one or more pre-processes comprises segmenting the source document into a plurality of document segments; and wherein transforming the source document comprises transforming each of the plurality of document segments into one or more respective transformed segments according to one or more transformations [¶ 0041, 75-81, 232-239, 241, 245, 250, 259] (transform by generating declarative segments from documents containing questions and answers) [¶ 201-209] (category and sub-category).

Claim 3: 
	Fox teaches: 
The method of claim 2, wherein the one or more transformations comprise one or more of: a coarse linearization transform to generate coarse numerical vectors representative of coarse content of the plurality of document segments, or a fine-detail transformation to generate fine-detail transformed content records representative of the content of the plurality of document segments [¶ 0102, 229- 231] (fine-tuned parameter for different classifiers) [¶ 0184-186] (keyword lemmatization is “coarse”).

Claim 8: 
	Fox teaches: 
	The method of claim 1, wherein applying the one or more pre-processes to the source document comprises: determining relative importance value for a particular portion of the source document based on one or more of: location of the particular portion relative to locations of one or more other portions of the source document, relative font size of the particular portion, structure and organization of the source document, or document type of the source document [¶ 0029, 41, 52, 103, 114, 124, 135, 166, 194, 200, 210] (classified, topic segment, important utterance).

Claim 9: 
	Fox teaches: 
	The method of claim 8, wherein transforming the source document comprises transforming the source document based, at least in part, on the determined relative importance value for the particular portion, and on relative importance values for other portions of the source document [¶ 0135] (text parsed, extract relevant data) [¶ 0029, 41, 52, 103, 114, 124, 135, 166, 194, 200, 210] (classified, topic segment, important utterance).

Claim 11: 
Fox teaches: 
The method of claim 1, wherein applying the one or more pre-processes to the source document comprises: associating contextual information with one or more portions of the source document based on information provided by a user in response to one or more questions relating to the source document that are presented to the user [¶ 201-209] (category and sub-category from question asked).

Claim 13: 
	Fox teaches: 
	The method of claim 1, wherein applying the one or more pre-processes comprises segmenting the source document into a plurality of document segments, and wherein the method further comprises: for at least one segment of the plurality of document segments, identifying at least one segment descriptor comprising one or more of: at least one entity associated with the at least one segment, at least one task associated with at least one segment, or subject matter descriptor associated with the at least one segment; and tagging the at least one segment with the at least one descriptor [¶ 201-209] (category and sub-category) [¶ 0105, 108, 197, 235, 266, 270] (perform pre-processing on the question-answer groups, this can remove, separate, or extract noise from the text) [¶ 0147] (question answer data structure) [¶ 0041, 75-81] (generating declarative segments from documents containing questions and answers) [¶ 0153] (named entity recognition) [¶ 0061-62, 96-103, 210-225] (classify each question and answer) [¶ 0024, 106, 202-208, 288-289] (who, what, where, why, when, how) [¶ 0052, 55, 111, 134, 186] (question-answering, summarization, indexing, and searching) [¶ 0105, 108, 197, 235, 266, 270].

Claim 14: 
	Fox teaches: 
	The method of claim 13, further comprising: receiving query data representative of a question relating to the content of the source document; determining at least one query descriptor associated with the query data, the at least one descriptor comprising one or more of: at least one entity associated with the at query data, at least one task associated with the query data, or subject matter descriptor associated with the query; and searching a response to the query data from one or more of the plurality of document segments with segment descriptors matching the at least one query descriptor [¶ 0153] (named entity recognition) [¶ 0061-62, 96-103, 210-225] (classify each question and answer) [¶ 0024, 106, 202-208, 288-289] (who, what, where, why, when, how) [¶ 0052, 55, 111, 134, 186] (question-answering, summarization, indexing, and searching) [¶ 0105, 108, 197, 235, 266, 270] (perform pre-processing on the question-answer groups, this can remove, separate, or extract noise from the text) [¶ 0147] (question answer data structure) [¶ 0041, 75-81] (generating declarative segments from documents containing questions and answers).

Claim 24: 
Fox teaches: 
The method of claim 1, wherein transforming the source document comprises: transforming, according to a vector transform applied to the source document combined with the document contextual information produced by the applied one or more pre-processes, to generate a vector-transformed question-and-answer searchable document [¶ 0040, 42, 99, 101, 272] (encode input sentence into vector) [¶ 0047, 99, 272] (word2vec, inferSent) [¶ 0097, 1012-103, 225-231, 272] (bidirectional encoder representations from transformers, BERT, uses vector representation of sentences).
Fox ‘127 teaches: [¶ 0116-117] (dimensional Declarative Sentence (DS) Tokenized and Filtered Declarative Sentence Vector Representation) [¶ 70, 72, 74, 75-76, 88-89, 100, 110, 112, 114-118, 129, 143, 152, 202, 209] (BERT, vector, word2vec). 

Claim 25: 
 Fox teaches: 
The method of claim 24, wherein applying the one or more pre-processes comprises segmenting the source document into a plurality of document segments; and wherein transforming, according to the vector transform applied to the source document combined with the document contextual information produced by the applied one or more pre-processes, comprises: applying the vector transform to each of the plurality of the document segments [¶ 0040, 42, 99, 101, 272] (encode input sentence into vector) [¶ 0047, 99, 272] (word2vec, inferSent) [¶ 0097, 1012-103, 225-231, 272] (bidirectional encoder representations from transformers, BERT, uses vector representation of sentences), wherein two or more of the plurality of document segments share a common portion of the document contextual information [¶ 0109-110, 170, 283] (common patterns) [¶ 0045, 48, 50, 126, 153, 202, 271] (category, coverage, overlap are ”share a common portions”).

Fox ‘127 teaches: [¶ 0116-117] (dimensional Declarative Sentence (DS) Tokenized and Filtered Declarative Sentence Vector Representation) [¶ 70, 72, 74, 75-76, 88-89, 100, 110, 112, 114-118, 129, 143, 152, 202, 209] (BERT, vector, word2vec). 

Claims 23: 
Claim(s) 23 is/are substantially similar to Claim 1 and is/are rejected using the same art and the same rationale as Claim 1. 
Claim 1 is a “method” claim, Claim 23 is a “medium” claim, but the steps or elements of each claim are essentially the same. 

Claim(s) 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox; Edward A. et al. US Pub. No. 2021/0174016 (Fox) in view of Fox; Edward A. et al. US Pub. No. 2021/0390127 (Fox ‘127) in view of Gelosi; Patrizio US Pub. No. 2019/0114479 (Gelosi).
Claim 4: 
Fox and Fox ‘127 teach all the elements shown above. 
	Fox and Fox ‘127 fail to teach, but Gelosi teaches: 
	The method of claim 2, wherein segmenting the source document comprises: 
segmenting the source document into the plurality of document segments according to hierarchical rules semantically associating one portion of the source document with one or more other portions of the source content [¶ 0005, 66, 73, 75, 80, 97, 103-104] (documents having hierarchies of sections and subsections). 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of generating statements in Fox and Fox ‘127 and the method of identifying data structures in Gelosi, with a reasonable expectation of success. 
	The motivation for this combination would have been to “improve the document navigability” [Gelosi: ¶ 0005].

Claim 5: 
	Gelosi teaches: 
	The method of claim 4, wherein segmenting the source document according to hierarchical rules comprises: including, in a particular document segment, content of a particular document portion and section heading content located in the source document ahead of a location of the particular document portion, wherein the section heading content is determined to be associated with the content of the particular document portion [¶ 0080, 105, 148, 172] (extract heading, section, subsection for each document, body).

Claim(s) 6, 7, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox; Edward A. et al. US Pub. No. 2021/0174016 (Fox) in view of Fox; Edward A. et al. US Pub. No. 2021/0390127 (Fox ‘127) in view of Kenter; Tom Marius et al. US Pub. No. 2021/0350795 (Kenter).
Claim 6: 
Fox and Fox ‘127 teach all the elements shown above. 
Fox also teaches: [¶ 0045, 48, 50, 126, 153, 202, 271] (category, coverage, overlap are ”share a common portions”).
	Fox and Fox ‘127 fail to teach, but Kenter teaches: 
	The method of claim 2, wherein segmenting the source document comprises: segmenting the source document into the plurality of document segments by sliding a window of a fixed or variable size over the source document to generate the plurality of document segments [¶ 0042-45] (window to fit sequence length, or segment). 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of generating statements in Fox and Fox ‘127 and the method of speech synthesis in Kenter, with a reasonable expectation of success. 
	The motivation for this combination would have been to provide a “more robust way than traditional parsing and tagging techniques” [Kenter: ¶ 0003].

Claim 7: 
	Kenter teaches: 
The method of claim 6, wherein sliding the window over the source document comprises sliding the window at steps that are smaller than the size of the window such that a generated first segment and a next generated segment each share at least some overlapping content [¶ 0042-45] (window to fit sequence length, or segment), overlap by stride size s.

Claim 10: 
	Kenter teaches: 
The method of claim 1, wherein applying the one or more pre-processes to the source document comprises: identifying a portion of the source document comprising multiple sub-portions arranged in a multi-cell table; and generating multiple substitute portions to replace the multi-cell table, with each of the multiple substitute portions comprising a respective sub-portion content data and contextual information associated with the multi-cell table [¶ 0008, 16, 37, 54, 58-61] (LSTM cells of the phoneme level) [¶ 0007, 8, 15-16, 46, 49, 54-55, 58, 62] (hierarchical linguistic structure represents the text utterance, a first level including each syllable of the text utterance; a second level including each phoneme of the text utterance; a third level including each fixed-length predicted pitch frame for each syllable of the text utterance; and a fourth level parallel to the third level and including each fixed-length predicted energy frame for each phoneme of the text utterance).

Claim 12: 
	Kenter teaches: 
The method of claim 1, wherein applying the one or more pre-processes to the source document comprises: associating question-and-answer contextual information relating to a particular portion of the source document based on one or more ground truth samples of question- and-answer pairs [¶ 0073-74] (sample).

Claim(s) 15, 16, 17, 18, 19, 21, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox; Edward A. et al. US Pub. No. 2021/0174016 (Fox) in view of Fox; Edward A. et al. US Pub. No. 2021/0390127 (Fox ‘127) in view of Waltermann; Rod D. et al. US Pub. No. 2015/0310861 (Waltermann).
Claim 15: 
Fox teaches: 
A method comprising:
receiving a source document [¶ 0121] (receive document file or source file, input);
applying one or more pre-processes to the source … [¶ 0126] (other meta information may be included, header or footer could be included) [¶ 0105, 108, 197, 235, 266, 270] (perform pre-processing on the question-answer groups, this can remove, separate, or extract noise from the text) [¶ 0147] (question answer data structure) [¶ 0041, 75-81] (generating declarative segments from documents containing questions and answers); and
transforming the source document, combined with the document contextual information produced by the applied one or more pre-processors, to generate a question-and-answer searchable document [¶ 0052, 55, 111, 134, 186] (question-answering, summarization, indexing, and searching).
wherein applying the one or more pre-processes comprises segmenting the source document into a plurality of document segments [¶ 0041, 75-81, 232-239, 241, 245, 250, 259] (transform by generating declarative segments from documents containing questions and answers), and wherein the method further comprises: 
for at least one segment of the plurality of document segments, identifying at least one segment descriptor comprising one or more of: at least one entity associated with the at least one segment, at least one task associated with at least one segment, or subject matter descriptor associated with the at least one segment [¶ 201-209] (category and sub-category) [¶ 0061-62, 96-103, 210-225] (classify each question and answer) [¶ 0024, 106, 202-208, 288-289] (who, what, where, why, when, how) [¶ 0052, 55, 111, 134, 186] (question-answering, summarization, indexing, and searching) [¶ 0105, 108, 197, 235, 266, 270] (perform pre-processing on the question-answer groups, this can remove, separate, or extract noise from the text) [¶ 0147] (question answer data structure) [¶ 0041, 75-81] (generating declarative segments from documents containing questions and answers); 
tagging the at least one segment with the at least one descriptor [¶ 0153] (tagging named entities) [¶ 0165-166, 185, 243, Fig. 28] (tagged part of speech);
receiving query data representative of a question from a user relating to the content of the source document [¶ 0052, 56, 111, 134, 186] (searching, reg-ex searching); 
Fox also teaches: [¶ 0040-42, 100, 206, 266] (context)

	Fox teaches all the elements claimed above, however these teachings may be in different embodiments of Fox.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the different embodiments in fox, with a reasonable expectation of success. 
	The motivation for this combination would have been improving tagging in documents groups [Fox: ¶ 0038].
	
Fox may teach, but Fox ‘127 teaches more clearly:
{applying one or more pre-processes to the source document} to produce document contextual information representative of a structure and content of the source document [¶ 0139-140] (annotate each sentence or QA pair in the input file with additional metadata; two Boolean metadata fields can be added for each summarization method) [¶ 0106-108] (segment metadata assigned an aspect label based on the majority aspect within the segment); 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of generating statements in Fox and Fox ‘127, with a reasonable expectation of success.
The motivation for this combination would have been improving tagging in documents groups [Fox: ¶ 0038].

Fox and Fox ‘127 teach all the elements shown above.
	Fox and Fox ‘127 fail to teach, but Waltermann teaches: 
determining contextual information based on sensor data obtained by a sensor device associated with the user [¶ 0021, 40-43, 47] (context data, camera from smart phone for context data); and 
searching a response to the query data from one or more of the plurality of document segments with segment descriptors matching the determined contextual information [¶ 0015, 36-38] (search command) [¶ 0020-21] (retrieve and provide data). 

 	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of generating statements in Fox and Fox ‘127 and the method of searching in Waltermann, with a reasonable expectation of success. 
	The motivation for this combination would have been for “disambiguating, …, the user input based on the context data associated with the user input” to provide a better recognition of images [Waltermann: ¶ 0003].

Claim 16: 
Waltermann teaches: 
	the method of claim 15, wherein determining the contextual information comprises determining an item or location identifiable from image data captured by a camera device used by the user, and wherein searching the response to the query data comprises searching the response to the query data from one or more of the plurality of document segments based, at least in part, on the determined item or location identifiable from the image data [¶ 0020-21, 40-43, 47] (context data, camera from smart phone for context data used to provide results, car dealers located within area of user), [¶ 0016, 22, 50] (location). 

Claims 17, 18, 19, 21, 22, 23: 
Claim(s) 17, 23 is/are substantially similar to Claim 1 and is/are rejected using the same art and the same rationale as Claim 1. 
Claim 1 is a “method” claim, Claim 17 is a “system” claim and Claim 23 is a “medium” claim, but the steps or elements of each claim are essentially the same. 
Claim 17 recites “contextual information” which is also taught in Waltermann, therefore Watermann is uses as also teaching the “contextual information” of claim 17. 
Claim(s) 18 is/are substantially similar to Claim 2 and is/are rejected using the same art and the same rationale as Claim 2. 
Claim(s) 19 is/are substantially similar to Claim 3 and is/are rejected using the same art and the same rationale as Claim 3. 
Claim(s) 21 is/are substantially similar to Claim 13 and is/are rejected using the same art and the same rationale as Claim 13. 
Claim(s) 22 is/are substantially similar to Claim 15 and is/are rejected using the same art and the same rationale as Claim 15. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox; Edward A. et al. US Pub. No. 2021/0174016 (Fox) in view of Fox; Edward A. et al. US Pub. No. 2021/0390127 (Fox ‘127) in view of Waltermann; Rod D. et al. US Pub. No. 2015/0310861 (Waltermann) in view of Gelosi; Patrizio US Pub. No. 2019/0114479 (Gelosi).
Claims 20: 
Claim(s) 20 is/are substantially similar to Claim 4 and is/are rejected using the same art and the same rationale as Claim 4. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 15: 
Byron; Donna K. et al. US 20170060994 teaches: [¶ 0074] (camera of the device may scan the user's face, displeasure, pleasure, refine query).
Hwang; Kyuwoong et al. US 20130108115 teaches: [¶ 0066] (OCR, context may be based on the location, camera input, time input, and history among other factors, refinement based on context). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 4/29/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov